Citation Nr: 0632071	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left arm 
disability, secondary to a service-connected right knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability, secondary to a service-connected right knee 
disability.

4.  Entitlement to service connection for a right arm 
disability, secondary to a service-connected right knee 
disability.

5.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2002 and May 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for a 
right ankle disability, and for left arm, left shoulder, and 
right arm disabilities, claimed as secondary to a service-
connected right knee disability, and denied the veteran's 
claim for an increased rating for his service-connected right 
knee disability.  

Service connection for a right ankle disability was 
previously denied in a November 1990 Board decision.  
Although the RO adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right ankle disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
arm disability.

2.  The veteran's left shoulder disability first manifested 
many years after service and is unrelated to any aspect 
thereof, including his service-connected right knee 
disability.

3.  The veteran does not have a current diagnosis of a right 
arm disability.

4.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain and instability.  
Objective manifestations include mild effusion, severe 
degenerative arthritis, tenderness to palpation, extension 
limited by no more than 5 degrees, and flexion limited to no 
more than 95 degrees, with pain, and with additional 
limitation of motion due to repetitive motion.  There is no 
clinical evidence of ankylosis, subluxation, instability, 
dislocation, clicking, or locking.


CONCLUSIONS OF LAW

1.  A claimed left arm disability was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3.  A claimed right arm disability was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

4.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DCs 5020, 5055, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran asserts that he is entitled to service connection 
for left arm, left shoulder, and right arm disabilities, 
secondary to his right knee disability.  He asserts that due 
to right knee instability, he fell, injuring his left arm, 
left shoulder, and right arm.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran does not have current diagnoses of left or right 
arm disabilities.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the Board finds no evidence of current left or right 
arm disabilities, such that the claims must be denied.  
Specifically, on VA examination in February 2005, the veteran 
reported no right arm pain or problems, and examination of 
the left arm was normal.  He had left elbow flexion from 0 to 
145 degrees without pain, wrist dorsiflexion from 0 to 70 
degrees without pain, palmar flexion from 0 to 80 degrees 
without pain, 5/5 strength in his biceps and triceps, and 5/5 
strength in with internal and external rotation.  For VA 
purposes, normal extension and flexion of the elbow is from 0 
to 145 degrees.  38 C.F.R. § 4.71, Plate I.  Normal 
dorsiflexion of the wrist is from 0 to 70 degrees, and normal 
palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 4.71, 
Plate I (2006).

The Board has considered the veteran's claims that he has 
left and right arm problems related to a fall four years 
before the date of examination, which he attributes to his 
right knee disability.  However, as a layman, the veteran is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

As the preponderance of the evidence is against the claims 
for service connection for left and right arm disabilities, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board now turns to the veteran's claim for service 
connection for a left shoulder disability.  

The veteran has a current diagnosis of degenerative arthritis 
of the left shoulder.  The veteran's service medical records 
are negative for any complaints of or diagnosis of this 
condition or any other left shoulder problem.  The veteran, 
however, does not contend that his left shoulder disability 
is related to an event or injury in service, but rather that 
it is related to his service-connected right knee disability.

The first post-service record of treatment for a left 
shoulder problem is not dated until the February 2005 VA 
examination.  At that time, the veteran reported a history of 
a left rotator cuff tear and dislocation of the left shoulder 
following a fall four years before the date of the 
examination that he attributed to right knee instability.  He 
stated that he currently had minimal pain in the left 
shoulder, and some crepitus.  Physical examination of the 
left shoulder revealed forward flexion from 0 to 180 degrees, 
with pain beginning at 175 degrees.  He had abduction from 0 
to 170 degrees, external rotation to 65 degrees, and internal 
rotation to 80 degrees, which was normal.  He had 5/5 
strength in his biceps, triceps, and in his deltoid.  He did 
have some crepitus and pain with abduction of the shoulder.  
The function of the left shoulder was found to be limited by 
pain and weakness with range of motion.  X-ray examination 
demonstrated no acute bony injury.  However, arthritis and 
degenerative changes of the acromioclavicular joint were 
visualized.  In addressing whether the veteran's left 
shoulder disability was related to his service-connected 
right knee disability, the examiner stated that the veteran's 
fall may or may not have been related to his right knee 
disability.  However, because the cause of the fall, or even 
the fall itself, could not be verified, the examiner was 
unable to state whether there was any relationship without 
resorting to speculation.  

Here, the first post-service clinical evidence related to the 
veteran's left shoulder disability is dated in February 2005, 
many years after his separation from service. He is 
accordingly not entitled to service connection on a 
presumptive basis. Additionally, in view of the lengthy 
period following service without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's left 
shoulder problems.  Thus, service connection on a direct 
basis is not warranted.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Nor is service connection on a 
secondary basis warranted, as no relationship between the 
veteran's left shoulder disability and his service-connected 
right knee disability has been found.  Accordingly, service 
connection is not warranted.

The Board has considered the veteran's assertions that his 
left shoulder disability is related to his service-connected 
right knee disability.  To the extent that the veteran 
ascribes his current disorder to an injury in service and the 
residuals of such injury, however, his opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left shoulder disability first manifested many 
years after service and is not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the "benefit of the doubt" rule does not apply, 
and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2006).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The veteran's right knee disability has been rated 10 percent 
disabling under DC 5259-5010.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 5259 
pertains to symptomatic removal of semilunar cartilage.  
Diagnostic Code 5010 pertains to traumatic arthritis.  
Diagnostic Codes 5260, which contemplates limitation of 
flexion of the leg, and 5261, which contemplates limitation 
of extension of the leg, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2006).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  Specifically, no 
treatment record, or any report of VA examination 
demonstrates any objective finding of subluxation or 
ligamentous laxity.  Additionally, the veteran has not 
reported episodes of locking or dislocation.

Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), and 5259 (symptomatic removal of 
semilunar cartilage) each provide for a maximum rating of 10 
percent for involvement of a single joint.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5259.  As the veteran is already in 
receipt of the maximum 10 percent rating under DC 5259-5010, 
neither DC 5010 nor 5259 can provide a basis for an increased 
rating in this particular instance.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from January 2000 to November 2005 do 
not reveal complaints of or treatment for right knee pain, 
aside from an August 2001 notation that the veteran reported 
that he "got along pretty well" on his right knee.

On VA examination in June 2002, the veteran reported mild to 
moderate right knee pain on a daily basis.  He stated that 
anytime he did more than simply walking or swimming short 
distances his knee bothered him more.  He described pain with 
ascending and descending stairs.  Physical examination of the 
right knee revealed range of motion from 5 degrees short of 
full extension and flexion to 105 degrees, with pain and 
crepitus.  There was no instability or subluxation.  X-ray 
examination revealed degenerative arthritis.

On VA examination in January 2004, the veteran reported that 
over the last few years, the problems with his knee had 
worsened, particularly in terms of knee stability and 
swelling.  He reported that his right knee would give out on 
him unpredictably, and was worse with standing on uneven 
surfaces and after prolonged periods of standing or walking.  
Physical examination revealed mild effusion and significant 
medial and lateral joint line tenderness.  Range of motion of 
the right knee was from 0 to 95 degrees.  He had 5/5 motor 
strength.  Despite complaints of instability, physical 
examination revealed no laxity or instability.  X-ray 
examination revealed severe degenerative arthritis.

Finally, on VA examination in February 2005, the veteran 
complained of instability in his right knee that occasionally 
caused him to fall.  He did not attribute the feeling of 
instability to anything in particular, but stated that going 
down stairs could cause it to occur.  Range of motion of the 
right knee was from 0 to 135 degrees, with pain at 90 
degrees.  The range of motion was limited by pain and lack of 
endurance following repetitive use.  Despite complaints of 
instability, physical examination revealed no laxity or 
instability.  X-ray examination revealed severe degenerative 
arthritis.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee had 
extension limited by no more than 5 degrees.  Extension 
limited by 5 degrees warrants a noncompensable rating.  
Accordingly, the veteran is not entitled to a rating higher 
than 10 percent for the right knee under DC 5261.  Nor is he 
entitled to a higher rating for the right knee under DC 5260.  
At no time has the flexion of the right knee been limited to 
more than 95 degrees.  Limitation of flexion to 95 degrees or 
better does not warrant a rating higher than 10 percent under 
DC 5260.  Accordingly, the veteran is not entitled to a 
rating higher than 10 percent under either DC 5260 or 5261.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has range of motion limited by pain and lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for rating higher than 10 percent.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

The Board appreciates the veteran's complaints regarding the 
severity of his right knee disability.  However, the weight 
of the credible evidence demonstrates that the veteran's knee 
disability warrants no more than a 10 percent rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, December 
2003, March 2004, February 2005, and October 2005; rating 
decisions in July 2002 and May 2004; statements of the case 
in December 2003 and December 2004; and a supplemental 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2004 and May 2005 supplemental 
statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Entitlement to service connection for a left arm disability, 
secondary to a service-connected right knee disability, is 
denied.

Entitlement to service connection for a left shoulder 
disability, secondary to a service-connected right knee 
disability, is denied

Entitlement to service connection for a right arm disability, 
secondary to a service-connected right knee disability, is 
denied.

A rating in excess of 10 percent for a right knee disability 
is denied.


REMAND

The veteran's claim for service connection for a right ankle 
disability was previously denied in a November 1990 Board 
decision.  The RO denied his December 2003 claim on the 
merits.  The Board, however, must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  The recent decision in 
Kent v. Nicholson requires that the Secretary look at the 
bases for the prior denial and notify the veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.    Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a right ankle disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his right ankle 
disability to his period of active 
service, to an event or injury in 
service, or to a service-connected 
disability).  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claim for 
service connection for a right ankle 
disability.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


